SHARE RE-PURCHASE AGREEMENT

 

This Share Re-Purchase Agreement (“Agreement”) is made this 5th day of December
2013 among Airware Labs Corp., a Delaware corporation, and its assignees
(collectively “Airware” or “Corporation”) and DCI, LLC, a Minnesota limited
liability company, Technoflex, LLC, a Nevada limited liability company, and
Viadox, LLC, a Nevada limited liability company (individually referred to as
“Shareholder” and collectively as “Shareholders”).

 

RECITALS

 

WHEREAS, Shareholder DCI, LLC is the owner of 2,280,000 shares of the
Corporation's common stock (“DCI Shares”); and

 

WHEREAS, Shareholder Viadox, LLC is the owner of 1,702,500 shares of the
Corporation’s common stock (“Viadox Shares”); and

 

WHEREAS, Shareholder Technoflex, LLC is the owner of 3,585,122 shares of the
Corporation’s common stock (“Technoflex Shares”); and

 

WHEREAS, the Corporation and certain third party purchasers as set forth in
Schedule “1” (the “Purchasers”) desire to repurchase or purchase the shares of
Corporation’s restricted common stock owned by the Shareholders (collectively
the “Shares”); and

 

WHEREAS, the Corporation has arranged for third party Purchasers to acquire some
or all of the Technoflex Shares, Viadox Shares and DCI Shares and the
Corporation will purchase the balance of those shares not purchased by the third
party Purchasers at the third closing described herein; and

 

WHEREAS, the terms of the transactions wherein third party Purchasers acquire
Technoflex Shares, Viadox Shares and/or DCI Shares shall be set forth in Share
Purchase Agreements between the third party Purchasers and the selling
Shareholders.

 

AGREEMENT

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

Section 1. Repurchase of Shareholder's Stock. The Corporation and/or the
Purchasers designated by the Corporation shall purchase from the Shareholders
all 7,567,622 shares of the Corporation’s common stock now owned by the
Shareholders. The transaction shall close at Arizona Escrow & Financial
Corporation, 3333 E. Camelback Road, Suite 110, Phoenix, Arizona 85018, an
escrow company licensed by the Arizona Department of Financial Institutions
(License number 0009526) (“Escrow Agent”) pursuant to the terms of this
Agreement, the Escrow Instructions, the Supplemental Escrow Instructions
submitted by the Corporation and by the Shareholders and the Purchase Agreements
between Technoflex, LLC, Viadox, LLC and DCI, LLC and the third party
Purchasers. The payment for the Shares in exchange for the Shares shall take
place as follows:

 

 A. There will be three (3) closings for purchase and re-purchase of the
    Shares.  The first closing wherein third party Purchasers shall purchase
    Technoflex Shares, shall take place on or before December 5, 2013, the
    second closing wherein third party Purchasers shall purchase Technoflex
    Shares, Viadox Shares and/or DCI Shares from the Selling shareholder(s)
    which shall take place on or before December 13, 2013, and the third and
    final closing wherein the balance of the total shares to be purchased by the
    Corporation and/or third party Purchasers shall take place on or before
    December 17, 2013. Airware shall re-purchase those Shares remaining after
    the Purchasers make their respective Share purchases no later than December
    17, 2013.       

 

B.The Shareholders shall deposit certificates representing all Shares and stock
powers with Medallion Guarantees in the proper form with the Escrow Agent on the
date of this Agreement. . The Shareholders acknowledge that the closing of this
transaction is contingent upon all of the Shares and stock powers in a proper
form with Medallion Guarantees of the signatures of the authorized
representative of each Shareholder associated with each certificate representing
the Shares being presented for delivery to Corporation in escrow.

 

C.Corporation and/or the Purchasers shall wire all monies for share purchases or
repurchases in good United States funds, net of Corporation’s outgoing wire
transfer bank fees and Escrow Agent’s incoming wire transfer bank fees, to the
trust account of Escrow Agent referencing the escrow number assigned to this
transaction on their respective closing date and after confirmation by the
Escrow Agent that the certificates representing the Shares and the stock powers
with Medallion Guarantees and executed copies of this Agreement and the Escrow
Instructions signed by all named parties have been delivered to the Escrow
Agent. The payment shall be allocated as follows:

 

(1)$228,000.00 shall be payment for the DCI Shares.

 

(2)$170,250.00 shall be payment for the Viadox Shares.

 

(3)$358,512.20 shall be payment for the Technoflex Shares.

 

D.After receipt of good United States funds, Escrow Agent shall deliver the
Shares and the stock powers to the Corporation and/or the Purchasers allocated
and disbursed on a pro rata basis, as instructed by Corporation in the Schedule
“1” provided hereto and/or any supplemental instructions from Corporation.

 

Section 2. Representations and Warranties of Shareholder. Each Shareholder
hereby represents and warrants that it is the sole owner of the Shares
registered in its name, that all necessary authorizations have been obtained
according to the operating agreements of each Shareholder to sell the Shares,
that there are no restraints or limitations under any agreement, statute, rule,
regulation or court or administrative agency order regarding the right of each
Shareholder to transfer the Shares to the Corporation. Each Shareholder has no
contract, undertaking, agreement or arrangement with any person or persons to
sell, transfer or otherwise distribute to such persons or to have any such
persons or to have any such person sell, transfer or otherwise distribute for it
any of the Shares or any interest therein, and it is presently not engaged in
any discussions with any person relative to such sale, transfer or other
distribution of any of the Shares or any interest therein. Each Shareholder has
no present obligation, indebtedness or commitment pending, nor is any
circumstance in existence which will compel Corporations to secure funds by the
sale, transfer or other distribution of any of the Shares or any interest
therein, nor is it a party to any plan or undertaking requiring funds which can
be consummated only by the sale, transfer or other distribution of any of the
Shares or any interest therein.

 

Section 3. Indemnity. Each Shareholder shall defend and indemnify, and hold the
Corporation harmless, from and against any claims, lawsuits, actions or damages
suffered or liabilities incurred by Corporation (including, without limitation,
costs of investigation and attorneys’ fees) arising out of the re-purchase and
sale of the Shares to Airware, or any inaccuracy related to the agreements,
representations, covenants and warranties which Shareholders have made to
herein.

 

Section 4. Events of Default. The Corporation shall be in default under this
Agreement if it shall fail to make the payment when said sum is due and payable
and such failure shall continue for five (5) days after written notice from any
Shareholder to the Corporation and the Escrow Agent setting forth the exact
nature of the default. The Shareholders shall be in default under this Agreement
if they shall fail to deliver the certificates representing the Shares and stock
powers with Medallion Guarantees in proper form to the Escrow Agent in a timely
manner and such failure shall continue for five (5) days after written notice
from Corporation to the Shareholders and the Escrow Agent setting forth the
exact nature of the default. Any notice of default shall be sent by overnight
delivery using Federal Express or United States Postal Service Priority Express
Mail to the Escrow Agent and to the defaulting party or parties and its/their
legal counsel at address for each defaulting party and its/their legal counsel
set forth in the Escrow Instructions.

 

Section 5. Remedies. If an uncured event of default has occurred and is
continuing, the party not in default may, at its option and without further
notice, declare this Agreement and/or the Escrow Instructions to be in default
and proceed by appropriate action to either (a) recover damages and expenses for
the breach hereof or (b) seek specific performance of this Agreement and/or the
Escrow Instructions.

 

Section 6. Mutual Release of Claims. Except for claims arising under this
Agreement and other agreements and documents related to this and related
transactions in December, 2013, Shareholders, on behalf of their agents,
affiliated entities, attorneys, successors-in-interest, partners, employees,
representatives, heirs and assigns, for and in consideration of the execution of
this Agreement and other agreements entered into in connection with related
transactions by Airware, and the promises and conditions contained therein,
hereby release, remit, remise and forever discharge Airware Labs Corp., Airware
Holdings, Inc. and their officers, directors, affiliated entities and their
respective successors and assigns, from any and all claims, damages,
liabilities, civil actions, arbitration claims, administrative claims, causes of
action, claims at law and chooses in equity, known or unknown, from the
beginning of time to the date of this Agreement except for those obligations
arising under these transaction, escrow and closing documents. Except for claims
arising under this Agreement and other agreements and documents related to this
and related transactions in December, 2013, Airware, on behalf of itself and
Airware Holdings, Inc., their agents, affiliated entities, attorneys,
successors-in-interest, partners, employees, representatives, assigns, for and
in consideration of the execution of this Agreement and other agreements entered
into in connection with related transactions by Shareholders, and the promises
and conditions contained therein, hereby release, remit, remise and forever
discharge Shareholders and their officers, directors, managers, members,
employees, affiliated entities and their respective successors and assigns, from
any and all claims, damages, liabilities, civil actions, arbitration claims,
administrative claims, causes of action, claims at law and chooses in equity,
known or unknown, from the beginning of time to the date of this Agreement
except for those obligations arising under these transaction, escrow and closing
documents.

 

Section 7. Notices. Any notices permitted or required under this Agreement shall
be deemed given 48 hours after sent by Federal Express or United States Priority
Express Mail, delivery charges fully prepaid, with a copy to the e-mail
addresses for the relevant party or parties and its/their legal counsel, as
follows:

 

Addressed to Airware Labs Corp:

 

Jeffrey Rassas

Airware Labs Corp.

8399 E. Indian School Road, Suite 202

Scottsdale, AZ 85251

Jeffrey@airwarelabs.com

 

With copies to:

 

Mark D. Chester, Esq.

Ryan Houser, Esq.

Chester & Shein, P.C.

8777 N. Gainey Center Drive, Suite 191

Scottsdale, AZ 85258

mchester@cslawyers.com

rhouser@cslawyers.com

 

Addressed to DCI, LLC, at:

 

Lin Zelinsky, President

DCI, LLC.

8100 114 Avenue North

Champlin, MN 56443

bobbijoz@msn.com

 

With a copy to:

 

Ms. Heidi Fisher, Esq.

Oppenheimer Wolff & Donnelly LLP

222 South Ninth Street, Suite 2000

Minneapolis, MN 55402-3338

HFisher@oppenheimer.com

 

Addressed to Viadox, LLC, at:

 

David M. Dolezal, Manager

Viadox, LLC. 

3370 N. Hayden Road

No. 123-284

Scottsdale, AZ  85251

ddole999@gmail.com

 

With a copy to:

 

Ronald J. Logan, Esq.

Logan Law Firm PLC

2999 N. 44th Street, Suite 303

Phoenix, AZ 85018

Logan@LoganLF.com

 

Addressed to Technoflex, LLC, at:

 

David M. Dolezal, Manager

Technoflex, LLC.

3370 N. Hayden Road

No. 123-284

Scottsdale, AZ  85251

ddole999@gmail.com

 

With a copy to:

 

Ronald J. Logan, Esq.

Logan Law Firm PLC

2999 N. 44th Street, Suite 303

Phoenix, AZ 85018

Logan@LoganLF.com

 

Any party or its legal counsel may from time to time designate another mailing
and/or e-mail address to which such notices party shall be sent by designating
such new address(es) by notice given in compliance with this section.

 

Section 8. Time. Time is of the essence of this Agreement.

 

Section 9. No Release Intended. The Parties agree that any termination of this
Agreement or the expiration of the term of this Agreement shall not by itself
release either party from any unperformed or continuing obligations under this
Agreement.

 

Section 10. Survival. Termination shall not affect the rights or obligations of
the Parties which arise prior to the termination.

 

Section 11. Waiver. The waiver by any party of the breach of any provision of
this Agreement by other parties shall not operate or be construed as a waiver of
any subsequent breach.

 

Section 12. Assignment. Except as otherwise provided within this Agreement, no
party hereto may transfer or assign this Agreement without prior written consent
of the other parties.

 

Section 13. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona and, where applicable, federal
law.

 

Section 14. Resolution of Disputes. If at any time during the term of this
Agreement any dispute, difference, or disagreement shall arise upon or in
respect of the Agreement, and the meaning and construction hereof, every such
dispute, difference, and disagreement shall not be resolved by arbitration
unless a future agreement to do so is entered into among the affected parties,
but, rather, shall be heard by the Maricopa County Superior court of the State
of Arizona or the United States District Court for the District of Arizona in
Maricopa County, Arizona.

 

Section 15. Attorneys’ Fees. In the event a suit is brought by any party under
this Agreement to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys’ fees
to be fixed by the court, and/or appellate court and for the prevailing party to
recover its taxable costs associated with the trial and appellate court
proceedings.

 

Section 16. Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

 

Section 17. Computation of Time. In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time shall begin to run on the next day which is not a Saturday,
Sunday or a legal holiday, in which event the period shall run until the end of
the next day thereafter which is not a Saturday, Sunday or legal holiday.

 

Section 18. Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

Section 19. Pronouns and Plurals. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons may require.

 

Section 20. Entire Agreement. This Agreement contains the entire understanding
between and among the parties and supersedes any prior understandings and
agreements among them respecting the subject matter of this Agreement, provided
that the parties acknowledge that there are other agreements and documents
executed on or about the same date as this Agreement that contain rights,
obligations, representations, warranties and releases that are not replaced by
this Agreement.

 

Section 21. Agreement Binding. This Agreement shall be binding upon the
successors and assigns of the parties hereto.

 

Section 22. Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 23. Good Faith, Cooperation and Diligence. The parties hereto covenant,
warrant and represent to each other good faith, complete cooperation, diligence
and honesty in the performance of all obligations of the parties pursuant to
this Agreement.

 

Section 24. Counterparts and Electronic Signatures. This Agreement may be
executed in several counterparts and all so executed shall constitute one
Agreement, binding on all the parties hereto even though all the parties are not
signatories to the original or the same counterpart. The signatures of the
authorized representatives of the parties on this Agreement which are scanned
and sent by e-mail or sent by facsimile transmission to other parties and/or the
Escrow Agent shall have the same force and effect as original signatures.

 

Section 25. Parties in Interest. Nothing herein shall be construed to be to the
benefit of any third party, nor is it intended that any provision shall be for
the benefit of any third party.

 

Section 26. Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.

 

Section 27. Separate Counsel. Shareholders hereby expressly acknowledge that
they has been advised that they have not been represented by Corporation’s
attorneys in this matter and has been advised and urged to seek separate legal
counsel for advice in this matter and have each been represented by counsel of
their own choosing.

Section 28. Additional Documents. The parties shall execute and deliver Escrow
Instructions and all other appropriate supplemental agreements and other
instruments and take any other action necessary to make this Agreement fully and
legally effective, binding and enforceable, as between the parties, and as
against third parties. Further, the Shareholders shall also provide written
representations attesting to the origin, history and chain of title to the
Shares to the Corporation and/or the Purchasers.

Executed on the date set forth beside each signature.

 

SIGNATURES ON FOLLOWING PAGE



 

 



 

CORPORATION:

 

Airware Labs Corp.

 

 

By:_________________________

Its:________________________

 

SHAREHOLDERS:

 

DCI, LLC

 

 

____________________________

Lin Zelinsky, President

 

Viadox, LLC

 

____________________________

David M. Dolezal, Manager

 

Technoflex, LLC

 

 

____________________________

David M. Dolezal, Manager

 